DENIED; Opinion Filed August 29, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00979-CV

                             IN RE SANDRA CRENSHAW, Relator

                 Original Proceeding from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-03187-H

                              MEMORANDUM OPINION
                            Before Justices Myers, Nowell, and Carlyle
                                    Opinion by Justice Nowell


       Before the Court is relator’s petition for writ of mandamus complaining that the Dallas

County Local Administrative Judge has refused to rule on her request for a prefiling order allowing

her to proceed with a petition in the justice court.

       To be entitled to mandamus relief, relator must show that the trial court has clearly abused

its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and

mandamus record, we conclude relator has not shown she is entitled to the relief requested.
       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a)(the court must deny the petition if court determines relator is not entitled to relief sought).




                                                    /Erin A. Nowell/
                                                    ERIN A. NOWELL
                                                    JUSTICE

190979F.P05




                                                 –2–